Citation Nr: 1038610	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-10 851	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by shortness of breath and chest pain.

2.  Entitlement to service connection for a psychiatric 
disability manifested by social difficulty, sleep problems and/or 
an inability to concentrate.

3.  Entitlement to service connection for a disability manifested 
by headaches.

4.  Entitlement to service connection for a knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1987 to March 1997.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an April 2006 rating 
decision by the Oakland, California Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran was scheduled for 
a Travel Board hearing in March 2009; he failed to report for the 
hearing.  In May 2009, these matters were remanded for further 
development.

In May 2009, the Board also noted that the Veteran's 
representative had raised claims of service connection for 
impotence and for an increased rating for CTS (carpal 
tunnel syndrome).  These issues were not developed for 
appellate review and were referred to the RO for 
appropriate action.  The record (before the Board) does 
not show that the RO took action on these matters on 
remand; consequently, they are again referred to the RO 
for appropriate action.  


FINDING OF FACT

It is not shown that at any time during the appeal period the 
Veteran has had a disability manifested by shortness of breath 
and chest pain; a psychiatric disability manifested by social 
difficulty, sleep problems and/or an inability to concentrate; a 
disability manifested by headaches; or a chronic disorder of 
either knee; he failed, without giving cause, to report for VA 
examinations scheduled to establish the existence/etiology of a 
knee disability. .


CONCLUSION OF LAW

Service connection for a disability manifested by shortness of 
breath and chest pain; a psychiatric disability manifested by 
social difficulty, sleep problems and/or an inability to 
concentrate; headaches (including as secondary to service-
connected hypertension) ; or a chronic knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.310, 3.655(2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as revised effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was adequately advised of VA's duties to notify and 
assist in the development of his claims.  A (timely) January 2006 
letter explained the evidence necessary to substantiate the 
claims, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  April 2006, March 
2006, August 2008, and June 2009 letters informed the Veteran of 
disability rating and effective date criteria.  The June 2009 
letter also advised the Veteran of the consequences of a failure 
to report for a scheduled VA medical examination without good 
cause.  See 38 C.F.R. § 3.655.  The claims were thereafter 
readjudicated (See June 2010 supplemental statement of the case).  
It is not alleged that notice in these matters was less than 
adequate.

The RO has obtained the Veteran's service treatment records 
(STRs) and VA records.  Pursuant to the May 2009 Board remand, 
the Veteran was scheduled for VA examinations to secure nexus 
opinions in connection with his claims.  The Veteran acknowledged 
notice of the scheduled examinations, but then failed to report 
(He did not report any cause for the failure to report.).  
Obviously, without his cooperation further development in this 
regard is not possible.  VA's duty to assist the Veteran is met.

Legal Criteria, Factual Background, and Analysis

The Board notes all of the evidence in the Veteran's claims file, 
with an emphasis on the evidence relevant to this appeal, has 
been reviewed.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate, and the analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases (including 
cardiovascular disease and psychosis) may be presumptively 
service connected if manifested to a compensable degree within a 
specified period of time following service discharge (one year 
for cardiovascular disease and psychosis).  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
Secondary service connection is warranted where a disability is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal 
requirements for a successful secondary service connection claim 
are: (1) Evidence of a current disability for which secondary 
service connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence of a 
nexus between the two.  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. 
§ 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Regarding the claim of service connection for a knee disability, 
it is also noteworthy that an unappealed July 1997 rating 
decision had denied service connection for right and left knee 
disabilities essentially on the basis that such disabilities were 
not shown.  By remanding the matter of service connection for 
knee disability for further development (a VA examination) in May 
2009 the Board implicitly reopened such claim(s).  Therefore, the 
RO is not now presented with the matter of whether new and 
material evidence has been received to reopen the claims.  

The Veteran has alleged that he has a knee disability and 
disabilities manifested by headaches, social difficulty, sleep 
problems and/or an inability to concentrate that were incurred 
during his military service.  His representative also maintains 
that a disability manifested by headaches or chest pain and 
shortness of breath may be secondary to the Veteran's service-
connected hypertension. 

The Veteran's STRs show that he was seen on several occasions for 
treatment following a left knee injury he sustained playing 
football in January 1990, and that a history of a right knee 
problem, with no sequealae, was noted in August 1993.  The STRs 
also note the Veteran had complaints of headaches in March 1994 
and in March 1996, and that from June 1992 to October 1992 he was 
seen for various psychiatric complaints and problems sleeping.  
In March 1996 he reported a history of frequent trouble sleeping, 
swollen or painful joints, frequent or severe headaches, and 
dizziness or fainting spells, and a March 1996 STR also notes he 
had anxiety attacks.  

On June 2005 VA examination the Veteran's complaints of 
headaches, chest pain, and shortness of breath were noted.  In a 
February 2006 statement, he reported knee problems and maintained 
that his knee had never been the same since an injury in service.  
August 2004 and October 2005 VA outpatient treatment records note 
the Veteran's complaints of problems sleeping.  In February and 
March 2006 statements, he complained of problems concentrating 
and interacting with others since his military service.  

Although postservice treatment reports note the Veteran's 
complaints of shortness of breath, chest pain, sleep problems and 
headaches and he is competent to observe that he experiences knee 
problems, has problems concentrating and interacting with others, 
has headaches, has complaints of shortness of breath and chest 
pain, and has problems with social interactions with others, 
difficulty sleeping, and impaired concentration ability, whether 
he has a chronic disability underlying the complaints is a 
medical question.  The record does not show that at any time 
during the pendency of this claim/appeal he has had a diagnosis 
of a chronic disability manifested by shortness of breath and/or 
chest pain, a psychiatric disability manifested by social 
difficulties, sleep problems and/or an inability to concentrate, 
a headache disorder, or a chronic disability of either knee.  

To assist the Veteran in substantiating his claim, VA arranged 
for VA examinations to determine whether he has the disabilities 
he seeks to have service-connected, and if so, whether they are 
related to his service.  A July 2009 communication from the VA 
medical facility which scheduled the examinations ordered shows 
that the Veteran was notified of the examinations, called and 
acknowledged the appointments, and then failed to report and the 
examinations were cancelled.  

The Board may consider only independent medical evidence to 
support its findings and cannot reach its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  The Veteran's statements that he has a knee disability 
and disabilities manifested by headaches, shortness of breath and 
chest pain, social difficulty, sleep problems and/or an inability 
to concentrate are not competent evidence.  Whether the Veteran's 
complaints are symptoms of chronic underlying disability(ies) are 
complex medical questions; because he is a layperson, he lacks 
the training/expertise to respond to such questions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when a layperson is competent to identify the 
medical condition).  

Absent competent evidence of medical diagnoses of a chronic knee 
disability and/or disorders manifested by headaches, shortness of 
breath and chest pain, social difficulty, sleep problems and/or 
an inability to concentrate, service connection (direct or 
secondary) for such disabilities cannot be granted.  See Gilpin 
v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has stated 
that "a veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  As there is no competent evidence 
of a current underlying diagnosed disorder for any of the 
Veteran's claimed symptoms (at issue in this appeal), the 
threshold requirement is not met; the claims must be denied.

Notably, the Veteran failed, without providing cause, to report 
for an examination scheduled to secure medical opinions in these 
matters.  In an original compensation claim, when entitlement to 
a benefit cannot be established or confirmed without a VA 
examination and a claimant, without good cause, fails to report 
for such examination, the claim shall be rated based on the 
evidence of record; and with a reopened claim (as  with service 
connection for knee disability), the claim is to be denied.  See 
38 C.F.R. § 3.655.  Consequently, under the governing regulation, 
the claim of service connection for knee disability must be 
denied.  With respect to all other disabilities at issue, the 
Board is mandated to rely on the evidence of record, which does 
not show that the Veteran has diagnoses of the disabilities for 
which service connection is sought.  Therefore, there are no 
valid claims of service connection for such disabilities, and 
those claims, likewise, must be denied. 

The preponderance of the evidence is against these claims.  
Therefore, the benefit-of-the-doubt doctrine does not apply; the 
claims must be denied.


ORDER

Service connection for a disability manifested by shortness of 
breath and chest pain is denied.

Service connection for a psychiatric disability manifested by 
social difficulty, sleep problems and/or an inability to 
concentrate is denied.

Service connection for a headache disorder is denied.

Service connection for a knee disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


